Case: 14-30923      Document: 00513016315         Page: 1    Date Filed: 04/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30923
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 22, 2015
DANNY LEE GREEN,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

CHARLES MAIORANA,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:13-CV-1504


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Danny Lee Green, formerly federal prisoner # 10822-064, was convicted
in the Western District of Oklahoma of several felony drug offenses and was
sentenced to a total of 30 years of imprisonment to be followed by a six-year
term of supervised release. He appeals the district court’s dismissal of his
28 U.S.C. § 2241 petition, in which he raised claims attacking those convictions




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30923     Document: 00513016315      Page: 2   Date Filed: 04/22/2015


                                  No. 14-30923

and sentences. Relying on the Supreme Court’s decisions in United States v.
Booker, 543 U.S. 220 (2005), Alleyne v. United States, 133 S. Ct. 2151 (2013),
and Descamps v. United States, 133 S. Ct. 2276 (2013), Green contends that he
should have been permitted to proceed under the savings clause of 28 U.S.C.
§ 2255, which allows a federal prisoner to attack the legality of his conviction
in a Section 2241 petition if he can show that the remedies provided under
Section 2255 are “inadequate or ineffective to test the legality of his detention.”
§ 2255(e).
      As an initial matter, Green has recently been released from prison, but
he remains subject to the remainder of his term of supervised release. His
appeal is not moot. See United States v. Lares-Meraz, 452 F.3d 352, 355
(5th Cir. 2006).
      When considering the denial of a Section 2241 petition, we review the
district court’s factual findings for clear error and its conclusions of law de
novo. Christopher v. Miles, 342 F.3d 378, 381 (5th Cir. 2003). Our analysis of
Green’s arguments and pertinent authority shows no error in connection with
the district court’s judgment.
      Green does not address the district court’s determination that his claim
based upon the decision in DePierre v. United States, 131 S. Ct. 2225 (2011),
failed to satisfy the requirements for proceeding under the savings clause. He
therefore has abandoned any challenge regarding that claim. See Hughes v.
Johnson, 191 F.3d 607, 612-13 (5th Cir. 1999). In addition, we do not consider
Green’s arguments, raised for the first time on appeal, challenging the
mandatory application of the Sentencing Guidelines in view of the decision in
Booker, 543 U.S. at 245. See Wilson v. Roy, 643 F.3d 433, 435 n.1 (5th Cir.
2011).




                                        2
    Case: 14-30923     Document: 00513016315     Page: 3   Date Filed: 04/22/2015


                                  No. 14-30923

      Insofar as Green contends that he should be permitted to file a Section
2241 petition under the savings clause because Alleyne and Descamps meet the
parameters of the savings clause, he is mistaken. See Reyes-Requena v. United
States, 243 F.3d 893, 904 (5th Cir. 2001). First, this court has held that Alleyne
does not apply retroactively to cases on collateral review. United States v.
Olvera, 775 F.3d 726, 730 (5th Cir. 2015). Furthermore, both Alleyne, 133 S.
Ct. at 2163, and Descamps, 133 S. Ct. at 2282, address sentencing issues and
have no effect on whether the facts of Green’s case would support his
convictions for the substantive offenses.     See Wesson v. U.S. Penitentiary
Beaumont, TX, 305 F.3d 343, 348 (5th Cir. 2002). Accordingly, neither Alleyne
nor Descamps is a retroactively available Supreme Court decision indicating
that Green was convicted of a nonexistent offense. See id.
      The judgment of the district court is AFFIRMED.




                                        3